Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huttunen (2014028824).
Regarding claims 1-2, 4, 8-9, 11, 15-16 and 18, Huttunen discloses a method and machine readable memory (memory 1140, DSP(s) 1112 and/or specialized processors (not shown) may also be utilized to process acquired SPS signals, in whole or in part, and/or calculate an estimated location of mobile device 1100, in conjunction with SPS receiver 1155. Storage of SPS or other signals for use in performing positioning operations may be performed in memory 1140 or registers, paragraph 0039, Fig. 3) comprising:
determining, by a computing device, one or more pseudorange and range rate measurements with respect to one or more cellular base stations (measurements processed by Kalman filter 110 to compute a navigation solution may comprise pseudorange and/or pseudorange rate measurements derived from the acquisition of signals acquired at antenna 104 and radio frequency (RF) processing 102; such acquired signals may be transmitted from terrestrial transmitters such as cellular base station transmitters, paragraph 0018); 
obtaining, by the computing device, one or more of errors in the one or more pseudorange and range rate measurements determined based on previously received satellite positioning or time data (a position fix based on measurements or observations of signals transmitted by a global navigation satellite system (GNSS), paragraph 0015); 
Huttunen does not specifically disclose determining a current position or current time based on the determined one or more pseudorange and range rate measurements and the one or more obtained errors when one of a plurality of states indicates current satellite positioning or time data is unavailable/available.
However, it is known in the art, use of cellular base stations ranging is not as accurately as satellite based solution. It would have been obvious to use GNSS signal for positioning when it is available and alternatively, use cellular based solution when satellite signals is not available.
Regarding claims 3, 10, 17, Huttunen discloses wherein the one or more errors comprise one or more of errors in: time of transmission; transmitter clock frequency error and drift over time; location of transmitting antenna phase center of one or more cellular base stations; bandwidth limitation of a signal from the one or more cellular base stations; Doppler shift from movement of the computing device; one or more multipath measurements from one or more cellular base stations; or clock frequency error and drift over time in the computing device (an amount of increase in uncertainty of a DOT indicator paragraph 0023)(direction of travel error can be from clock/time error or a Doppler shift).
Regarding claims 7, 14, 21, Huttunen discloses comprising storing, by the computing device, the one or more obtained errors in one or more centralized databases to use to determine a current position or a current time of one or more other computing devices without the current satellite positioning or time data (use of cellular system is known in the art connected to an assisted system with central server for storing and computing).
Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huttunen (2014028824) in view of Huang (9491585).
Regarding claims 5, 12, 19, Huttunen does not disclose use of particle filter in obtaining errors.
However, Huang teaches use of both particle filter and Kalman filter to improve location determination (particle filter can filter candidate locations of the mobile device using measurements of environment variables in the venue. The Kalman filter can filter inputs from a sensor of the mobile device for measuring angular movement of the mobile device, Abstract). It would have been obvious to modify Huttunen with Huang by incorporating a particle filter with Kalman filter in order to further improve the accuracy of positioning.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov